                                                                          Case 4:18-cv-02148-YGR Document 23 Filed 03/17/21 Page 1 of 1




                                                                  1

                                                                  2

                                                                  3                                    UNITED STATES DISTRICT COURT
                                                                  4                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                  5
                                                                      MARK A. AVILA,                                    Case No.: 4:18-cv-02148-YGR
                                                                  6

                                                                  7               Plaintiff,                            ORDER ADOPTING MAGISTRATE JUDGE’S
                                                                                                                        REPORT AND RECOMMENDATION; ORDER
                                                                  8          v.                                         DISMISSING CASE FOR FAILURE TO
                                                                                                                        PROSECUTE
                                                                  9
                                                                      INTERNATIONAL ASSOCIATION OF SHEET
                                                                 10   METAL, AIR, RAIL AND TRANSPORTATION               Re: Dkt. No. 21
                                                                      WORKERS, ET. AL.,
                                                                 11
                                                                                   Defendants.
                               Northern District of California




                                                                 12
United States District Court




                                                                 13

                                                                 14           The Court has reviewed Magistrate Judge Kandis A. Westmore’s Report and
                                                                 15   Recommendation (Dkt. No. 21, Order Reassigning Case to a District Judge; Report and
                                                                 16   Recommendation to Dismiss Case for Failure to Prosecute, “Report”) recommending dismissal of this
                                                                 17   case for failure to prosecute, to which no party filed an objection. The Court has reviewed the Report
                                                                 18   carefully. The Court finds the Report correct, well-reasoned, and thorough, and adopts it in every
                                                                 19   respect.
                                                                 20           Accordingly, and for the reasons set forth in the Report, this case is DISMISSED WITHOUT
                                                                 21   PREJUDICE for failure to prosecute.
                                                                 22           This Order terminates Docket Number 21 and the case. The Clerk of the Court is directed to
                                                                 23   close this case.
                                                                 24           IT IS SO ORDERED.
                                                                 25   Dated: March 17, 2021

                                                                 26                                                     _______________________________________
                                                                                                                                  YVONNE GONZALEZ ROGERS
                                                                 27                                                             UNITED STATES DISTRICT JUDGE
                                                                 28
